 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWAYNE CONYERS,                                Case No.: 17-cv-127-LAB (NLS)

12                                     Plaintiff, ORDER GRANTING COUNSEL
                                                  FOR PLAINTIFF PERMISSION
13   v.                                           TO INCUR EXPENSES AND
                                                  REIMBURSEMENT OF
14                                                EXPENSES
15   CORPORAL MICHAEL RODDY                         [ECF No. 68]
     (#0904) and DOES 1-10,
16
                                    Defendants.
17
18
19          Before the Court is Robert Burns’s1 motion for permission to incur expenses
20   and for reimbursement of out-of-pocket expenses he claims to be necessary to the
21   prosecution of this action. ECF No. 68. For the reasons discussed below, the Court
22   GRANTS the motion.
23          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 relating to incidents
24   occurring while incarcerated at California State Prison of Los Angeles County in
25   Lancaster, California. Plaintiff alleges that while he was hospitalized at Tri-Care
26   Medical Center, Defendant Corporal Michael Roddy (“Defendant”) entered the
27
     1
         As attorney of record for Plaintiff Dwayne Conyers (“Plaintiff”).
28
                                                1                          17-cv-127-LAB (NLS)
 1   hospital room, threatened him, masturbated, and ejaculated on his bed sheets. ECF
 2   No. 51-1 at 1-2. On July 3, 2017, the Court granted Plaintiff’s request for the
 3   appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1). ECF No. 30. The
 4   Court then referred the case to its Pro Bono Panel, identified a willing and available
 5   volunteer, and appointed Mr. Burns to represent Plaintiff pro bono pursuant to S.D.
 6   Cal. General Order 596. ECF No. 31.
 7        Mr. Burns now seeks permission to incur expenses for forensic testing of the
 8   bed sheets at issue in this case, which are currently impounded by the San Diego
 9   County Sherriff. ECF No. 68 at 2. Mr. Burns notes that the sheets were “never
10   tested for semen.” Id. Thus, the preliminary testing Mr. Burns seeks would test for
11   the presence of human semen, which relates to Plaintiff’s claim that Defendant
12   ejaculated on his hospital sheets. Id. In addition, Mr. Burns states that the testing
13   also serves to minimize or potentially eliminate the need for more expensive DNA
14   testing. Id. Bode Technology will provide the forensic testing services for $1,000
15   as follows: $500 for the fitted sheet and $500 for the flat sheet. Id.; see also ECF
16   No. 68-1.
17        The Pro Bono Fund is used for “reimbursement of out-of-pocket expenses,
18   necessarily incurred by court-appointed attorneys representing indigents pro bono
19   in civil cases . . . provided that approval for such expenses is first obtained from the
20   magistrate judge assigned the case . . .” CivLR 83.8(a)(2)(a). Having reviewed and
21   considered the papers submitted, the Court concludes that the testing sought is
22   plainly relevant to Plaintiff’s claims and is proportional to the needs of the case.
23   See Fed. R. Civ. P. 26(b)(1). Thus, the Court makes a preliminary determination
24   that the amount of $1,000.00 to test the sheets for semen is a necessarily incurred
25   expense under Local Rule 83.8(a)(2)(a).
26        Here, Mr. Burns specifically seeks “Court approval for payment directly from
27   the Court’s Pro Bono Fund to pay for specified scientific [testing]” in the amount of
28
                                               2                          17-cv-127-LAB (NLS)
 1   “$1,000 payable directly to Bode Technology[.]” ECF No. 68 at 1, 3. The Court
 2   finds that this request is appropriate given that Mr. Burns was appointed relatively
 3   early in the case and is a sole practitioner. See King v. Gowdy, No. 02-CV-75136-
 4   DT, 2008 WL 1820837, at *1 n.1 (E.D. Mich. Apr. 22, 2008) (acknowledging that
 5   the purpose of reimbursing out-of-pocket litigation expenses for those who
 6   participate in the pro bono program “is to remove a significant disincentive that
 7   otherwise would discourage counsel from agreeing to be appointed in such cases”);
 8   see also Rose v. Racine Corr. Inst., 141 F.R.D. 105, 107 (E.D. Wis. 1992)
 9   (acknowledging that “if it were not for this district’s Pro Bono Panel, very few
10   indigent prisoners would be represented by counsel[,]” since the reimbursement
11   plan facilitates appointment of attorneys who might otherwise not have been able or
12   willing to serve).
13        Accordingly, the Court directs the Clerk of the Court to issue a check for
14   $1,000, payable to “Bode Technology.” Upon issuance of the check, Mr. Burns
15   shall be notified at (619) 223-0441 and/or robertburns@oblaw.com. Mr. Burns
16   may then pick up the check, with proper identification, at the Clerk’s office, 333
17   West Broadway, San Diego, CA 92101. The Clerk shall send a copy of the instant
18   Order to the Financial Department, to Financial Supervisor Laura Jimenez.
19        IT IS SO ORDERED.
20        Dated: February 11, 2019
21
22
23
24
25
26
27
28
                                              3                         17-cv-127-LAB (NLS)
